DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The claim set filed 29 APRIL 2022 has been considered.  Claim 1 has been amended to further define the invention. Claims 25-27 are new. Claims 3-6 have been amended to overcome 112(b) issues.  
Claims 20 and 22-24 are cancelled. 
Claims 1-13 and 25-27 are pending.   Claims 14-19 and 21 are withdrawn from consideration, directed toward a non-elected invention. 
Current pending claims are Claims 1-13 and 25-27 are considered on the merits below. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 29 APRIL 2022 was filed after the mailing date of the Non-Final Office Action on 30 NOVEMBER 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
Applicant’s arguments, see REMARKS, filed 29 APRIL 2022, with respect to the 112(b) rejections have been fully considered and are persuasive.  The 112(b) rejections have been withdrawn. 
Response to Arguments
Applicant's arguments filed 29 APRIL 2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Applicant asserts that there is no suggestion in the art to even try the alleged combination, page 8 of 11. The Examiner respectfully disagrees.  The KWONG reference discloses in [0013], “the inclusion of a linker is expected to increase the degrees of freedom of the binding protein for proper interaction with a target of interest. This is expected to increase the strength of the interaction when the target is fixed/confined in a particular domain where proper spatial orientation is crucial for high affinity interactions (for example, target cell surface proteins confined to the cell membrane).”  KWONG discloses motivation for providing a linker. 
RAETEGUI, the primary reference, discloses the one or more binding moieties that specifically bind to a target extracellular vesicle, [0023, 0026], target particles are microvesicles.    Extracellular vesicles are the broader claimed target and microvesicels are the narrower claimed target.  
In response to applicant's argument that “There is certainly no suggestion in either reference that one should use Kwong's polynucleotide- encoded capture agents, either in addition to or to replace Reategui's nanostructures.”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
The KWONG reference discloses in [0013], “the inclusion of a linker is expected to increase the degrees of freedom of the binding protein for proper interaction with a target of interest.
Applicant also asserts that “the nanostructures "add surface roughness" to the top gelatin layer and provide a "higher local concentration of the particle- binding moieties per unit area" (0025).”
In KWONG reference discloses in [0013], “the inclusion of a linker is expected to increase the degrees of freedom of the binding protein for proper interaction with a target of interest.”   The bolded section reads at least on "higher local concentration of the particle- binding moieties per unit area", and because the linker adds texture to the surface, this reads also on  "add surface roughness".  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., "add surface roughness" and "higher local concentration of the particle- binding moieties per unit area") are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to the Applicant’s amendment to the claim regarding changing the molecular weight of the elongated flexible linker molecule from 1.8-4.8 kDa to 0.6 – 4.8 kDa, the Examiner believes that the KWONG reference also still teaches this limitation.  KWONG discloses the linker molecule to have a molecular weight “ dimensions between 50 Da and 5000 Da.”, [0134]; which is 0.05kDa – 5kDa.  The range 0.05kDa – 5kDa has an overlapping range with 0.6 – 4.8 kDa as required by the new limitation of the instant invention.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over REATEGUI, US Publication No. 2015/0369804 A1, submitted on the Information Disclosure Statement on 23 DECEMBER 2020; US Patent Documents Desig. ID 3, and further in view of KWONG, US Publication No. 2011/0166034 A1, submitted on the Information Disclosure Statement on 23 DECEMBER 2020; US Patent Documents Desig. ID 1.  
Regarding Claim 1, the REATEGUI reference discloses a microfluidic device, [0023], comprising: a microfluidic channel wherein an internal surface of at least one wall of the microfluidic channel comprises a plurality of grooves or ridges, or both grooves and ridges, Figure 1B, [0016, 0024, 0034], channels with herringbone pattern, arranged and configured to generate chaotic mixing within a fluid sample flowing through the microfluidic channel, [0006, 0007, 0016, 0023], selective capture and release of target particles in liquid sample in channel; and one or more binding moieties that specifically bind to a target extracellular vesicle, [0023, 0026], target particles are microvesicles.   
The REATEGUI reference discloses the claimed invention, but is silent in regards to wherein the device include a plurality of elongate flexible linker molecules, each having a molecular weight between about 1.8-4.8 kDa, wherein each elongate flexible linker molecule is bound at a first end to an internal surface of at least one wall of the microfluidic channel and is bound at a second end to one or more binding moieties. 
The KWONG reference discloses a plurality of elongate flexible linker molecules, [0132, 0133], each having a molecular weight between about [[1.8]] 0.6 -4.8 kDa, [0134].  Each elongate flexible linker molecule is bound at a first end to an internal surface of at least one wall of a microfluidic channel and is bound at a second end to one or more binding moieties, [0008, 0132, 0133]. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the REATEGUI with the plurality of elongate flexible linker molecules taught by KWONG to provide a linker to increase the degrees of freedom of the binding moieties for proper interaction with the target of interest and increase the strength of the interaction when the target is fixed in a particular domain, [0133]. 
Additional Disclosures Included by the combination are: Claim 2: wherein the microfluidic device of claim 1, further comprising one or more layers of gelatin, REATEGUI  [0023-0025], wherein a first layer of the gelatin is bound to the internal surface of the microfluidic channel by physical adsorption, [0016, 0033], Figure 1A, gelatin 52 is bound to internal surface of channel 51, or by binding to second members of the binding pair attached to the internal surface or attached to first members of the binding pair attached to the internal surface, and wherein an optional second layer of gelatin is bound to the first layer via a plurality of second members of the binding pair that are associated with the first members of the binding pair on both the first and the second layers of gelatin; and optionally, one or more subsequent layers of gelatin, each bound to a previous layer by the second members of the binding pair.; Claim 3: wherein the microfluidic device of claim 2, binding molecules comprise at a first end thereof a binding moiety that binds to a surface layer of the gelatin, REATEGUI [0023].  However, REATEGUI does not discloses the binding molecules are elongate flexible linker[[s]] molecules or indirectly binding the elongate flexible linker[[s]] molecules to the internal surface of the wall via the one or more layers of gelatin.  KWONG discloses a plurality of elongate flexible linker molecules, [0132, 0133].  It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the REATEGUI with the plurality of elongate flexible linker molecules taught by KWONG to provide a linker to increase the degrees of freedom of the binding moieties for proper interaction with the target of interest and increase the strength of the interaction when the target is fixed in a particular domain, [0133].; Claim 4: wherein the microfluidic device of claim 1, further comprising a plurality of nanostructures, REATEGUI [0025], wherein the nanostructures comprise one or more binding moieties that bind to the internal surface of at least one wall of the microfluidic channel, REATEGUI [0023, 0025, 0033], Figure 1A, and wherein the binding molecules are indirectly bound to the internal surface of the wall by an interaction of the first end of the plurality of binding molecules with the nanostructures bound to the internal surface, Figure 1, [0023, 0025, 0033].  However, REATEGUI does not discloses the binding molecules are elongate flexible linker[[s]] molecules or indirectly binding the elongate flexible linkers to the internal surface of the wall via the one or more layers of gelatin.  KWONG discloses a plurality of elongate flexible linker molecules, [0132, 0133].  It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the REATEGUI with the plurality of elongate flexible linker molecules taught by KWONG to provide a linker to increase the degrees of freedom of the binding moieties for proper interaction with the target of interest and increase the strength of the interaction when the target is fixed in a particular domain, [0133].; Claim 5: wherein the microfluidic device of claim 2, further comprising a plurality of nanostructures, REATEGUI [0025], wherein the nanostructures comprise one or more binding moieties that bind to a surface layer of the gelatin, REATEGUI [0023, 0025], and wherein binding molecules are indirectly bound to the internal surface of the wall by an interaction of the first end of the plurality of binding molecules with the nanostructures bound to the surface layer of gelatin, REATEGUI [0023, 0025, 0033], Figure 1A.  However, REATEGUI does not discloses the binding molecules are elongate flexible linker[[s]] molecules or indirectly binding the elongate flexible linkers to the internal surface of the wall via the one or more layers of gelatin.  KWONG discloses a plurality of elongate flexible linker molecules, [0132, 0133].  It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the REATEGUI with the plurality of elongate flexible linker molecules taught by KWONG to provide a linker to increase the degrees of freedom of the binding moieties for proper interaction with the target of interest and increase the strength of the interaction when the target is fixed in a particular domain, [0133].; Claim 6; wherein the microfluidic device of claim 2, further comprising a plurality of nanostructures, REATEGUI [0025], wherein the nanostructures are bound to a surface layer of gelatin by the second members of the binding pair that are associated with the first members of the binding pair, and wherein the binding molecules are indirectly bound to the internal surface of the wall by an interaction of the first end of the plurality of binding molecules with the nanostructures bound to the surface layer of gelatin, [0023, 0025, 0033], Figure 1A.  However, REATEGUI  does not discloses the binding molecules are elongate flexible linker[[s]] molecules or indirectly binding the elongate flexible linkers to the internal surface of the wall via the one or more layers of gelatin.  KWONG discloses a plurality of elongate flexible linker molecules, [0132, 0133].  It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the REATEGUI with the plurality of elongate flexible linker molecules taught by KWONG to provide a linker to increase the degrees of freedom of the binding moieties for proper interaction with the target of interest and increase the strength of the interaction when the target is fixed in a particular domain, [0133].; Claim 7: wherein the microfluidic device of claim 2, wherein the plurality of layers of gelatin comprises at least: a first layer of gelatin bound to the internal surface of at least one wall of the microfluidic channel, REATEGUI [0023, 0033]; and a second layer of gelatin bound to the first layer of gelatin via the second members of the binding pair, REATEGUI [0033], Figure 1A.; Claim 8: wherein the microfluidic device of claim 1, wherein the plurality of elongate flexible linker molecules comprise polyethylene glycol (PEG), KWONG [0132].; Claim 9: wherein the microfluidic device of claim 1, wherein the plurality of elongate flexible linker molecules comprise dextran, KWONG [0132].; Claim 10: wherein the microfluidic device of claim 1, wherein the one or more binding moieties comprise at least one of antibodies, aptamers, lectins, heparin, glycoproteins, or deoxyribonucleic (DNA) fragments, REATEGUI [0023, 0026].; Claim 11: wherein the microfluidic device of claim 1, wherein the one or more binding moieties specifically bind to at least one of an epidermal growth factor receptor (EGFR), podoplanin, barrier-to-autointegration factor (BAF), platelet-derived growth factor receptor (PDGFR), and ephrin receptor A2 (EphA2), REATEGUI [0035, 0044].; Claim 12: wherein the microfluidic device of claim 1 , wherein the binding moieties specifically bind to tumor-derived extracellular vesicles, REATEGUI [0013, 0035, 0044].; Claim 13: wherein the microfluidic device of claim 1, wherein the plurality of grooves or ridges comprises two or more V-shaped grooves that are each defined in the at least one wall of the microfluidic channel, REATEGUI Figure 1B; wherein each V-shaped groove comprises an apex and two arms connected to the apex to form the V-shape, Figure 1B, [0016, 0024, 0027], herringbone pattern; and the two or more V-shaped grooves each comprise a first V-shaped groove that is orientated such that the apex of the first V-shaped groove points in the direction of flow through the microchannel, and a second V-shaped groove that is oriented such that the apex of the second V-shaped groove points against the direction of flow through the microchannel, Figure 1B, [0016, 0024, 0027], herringbone pattern.; Claim 25: wherein the device of claim 1, wherein each elongate flexible linker molecule has a molecular weight between about 1.8-4.0 kDa, KWONG [0133-0134].; Claim 26: wherein the device of claim 1, wherein each elongate flexible linker molecule has a molecular weight between about 2.0-3.0 kDa, KWONG [0133-0134].; and Claim 27: wherein the device of claim 1, wherein each elongate flexible linker molecule has a molecular weight of about 2.0 kDa, KWONG [0133-0134]. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797